Citation Nr: 1132495	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for angina pectoris, claimed as due to mustard gas exposure.

2.  Entitlement to service connection for a chronic skin disability, claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the Muskogee, Oklahoma RO denied service connection for angina attacks and for a skin disorder, both claimed as a result of in-service exposure to mustard gas.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2008.

In July 2009, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In July 2009, the Board denied the claims for service connection for angina pectoris and for a chronic skin disability.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a Memorandum Decision in which the Court vacated the Board's decision, and remanded the claims to the Board for further proceedings consistent with the Memorandum Decision. 

In September 2009 and October 2009, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the claims for service connection for chronic skin disability and for angina pectoris are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that subsequent to the July 2009 Board decision, in an August 2009 statement, the Veteran raised the issue of entitlement to service connection for angina pectoris secondary to lung cancer, chronic obstructive pulmonary disease (COPD), asthma, or emphysema.  It appears that the Veteran is still pursuing the claims for service connection for an esophageal condition and for lung cancer at the RO, and these claims are not currently before the Board.  As such, the matter of entitlement to service connection for angina pectoris, as secondary to lung cancer, COPD, asthma, and/ or emphysema is not properly before the Board, and is thus referred to the RO for appropriate action.  


REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action on the claims for service connection for angina pectoris, on a direct basis, and for a chronic skin disability is warranted.

Initially, the Board notes that the Veteran's service medical records have not been obtained.  In October 2006, the National Personnel Records Center (NPRC) informed the RO that the Veteran's service medical records were destroyed in the 1973 fire and could not be reconstructed.  In November 2006 and again in March 2007, the RO instructed the Veteran to complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, in order to further search for the Veteran's service medical records.  However, as noted in the Court's Memorandum Decision, the Veteran has not been provided notice regarding the unavailability of these Federal records.

The Board notes that if, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2010).  

While this matter is on remand, to ensure that the record is complete, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the VA Outpatient Clinic in Rome, New York, through March 4, 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding records of pertinent treatment from the Rome Outpatient Clinic, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards request for records from Federal facilities.  

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for chronic skin disability and for angina pectoris.  The RO's adjudication of the claims on appeal should include consideration of the evidence associated with the claims file since the RO's last adjudication of the claim.

Finally, as noted in the Court Memorandum Decision, the Veteran has not been afforded a VA examination in connection with either of the claims on appeal.  In various statements, the Veteran has asserted that he developed angina and skin blisters on his back during service and that these conditions have continued since service.  Thus, on remand, the RO/AMC should consider whether-notwithstanding the assertions as to mustard gas exposure-on the basis of the Veteran's assertions of skin problems and angina in service, continuity of symptoms since service, and any additional evidence received (in response to the notice regarding the unavailability of the Veteran's service medical records), an examination and medical opinion is warranted. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:  

1.  If the RO concludes that the Veteran's service medical records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

The RO should also inform the Veteran and his representative that the records were not obtained and invite the Veteran to submit any copies of these treatment records he may have in his possession. 

2.  The RO should obtain from the Rome Outpatient Clinic any outstanding records of treatment for angina pectoris and skin disability, since March 4, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include examination, if warranted), the RO should readjudicate the claims for service connection for angina pectoris and for chronic skin disability (both claimed as due to mustard gas exposure), in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).














This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



